              Case 1:21-cv-04548-JGK Document 5 Filed 07/26/21 Page 1 of 2

                                      Yu-Xi Liu, Esq.
                                       602 39th Street, #102
                                        Brooklyn, NY 11232
                                            347.721.1383
                                         yuxiliuny@yahoo.com



VIA ECF
                                                                     July 25, 2021
The Honorable John G. Koeltl
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007
212.805.0107

       Re: Chinese Americans Civil Rights Coalition, Inc. v. Donald Trump, 21-cv-04548 (JGK)

Dear Judge Koeltl:

       The undersigned represents pro bono the plaintiff in the above-referenced action in which Your
Honor is presiding. The plaintiff respectfully requests that substitute service by publication on defendant
be ordered and that the time for service be extended up to September 27, 2021.

       After issuance of the Summons on 5/24/2021, the undersigned retained Same Day Process
Service (“SDPS”), a professional process server based in Washing D.C., to effect service on defendant
Trump in this action.

       SDPS’s local process server in Palm Beach, Florida, has made three attempts on service, but all
three were thwarted by Secret Service agents on duty. Please see below the SDPS’s detail service log.

 Date and                                   Event
              Jobnum        Address                  Photo                        Detail
  Time                                      Type

                                                             Upon my arrival, I spoke to a SS agent who
                                                             refused to allow access. He also refused to
                        The Mar-A-Lago
                                                             provide his name and badge number. He stated
                        Club, 1100 South
07/19/2021                                                   that the subject was not in and had no staff
              266851    Ocean Blvd.        Attempt
at 12:43 PM                                                  present. I requested to speak to his superior. He
                        Palm Beach FL
                                                             went to his vehicle and came back a moment
                        33480
                                                             later, providing the phone number for the local
                                                             field office of 561-659-0184.

                                                             Upon my arrival, I spoke to a Secret Service
                                                             Agent about serving the legal documents. He
                        The Mar-A-Lago
                                                             refused to give his name but gave a badge
                        Club, 1100 South
07/14/2021                                                   number of 4427. He stated that the subject was
              266851    Ocean Blvd.        Attempt
at 12:48 PM                                                  not present, nor was any staff. I pressed as
                        Palm Beach FL
                                                             much as I could for information but the Agent
                        33480
                                                             denied access to the entity and refused to
                                                             cooperate in any way.
              Case 1:21-cv-04548-JGK Document 5 Filed 07/26/21 Page 2 of 2

                        The Mar-A-Lago                       I was informed by Secret Service Agent
                        Club, 1100 South                     Desimone #AO4719 that there is no one
07/02/2021
              266851    Ocean Blvd.        Attempt           available at this time to arrange service. He took
at 12:57 PM
                        Palm Beach FL                        my contact information to pass along the proper
                        33480                                channels. No further information provided.

                        The Mar-A-Lago
                                                             Upon my arrival, I was denied access to the
                        Club, 1100 South
07/02/2021                                                   property by an unnamed Secret Service agent
              266851    Ocean Blvd.        Attempt
at 12:35 PM                                                  while it is determined if someone authorized to
                        Palm Beach FL
                                                             accept documents is available to accept
                        33480


        In addition to process server, I have also reached out to the attorneys, who according to public
records currently represent Mr. Donald Trump in other active cases, such as the case of two Capitol
police officers who suffered injuries on January 6, 2021 and the Summer Zervos defamation case in New
York, and asked counsel if they would accept service on behalf of their client. None has replied.

       Furthermore, once it was filed on May 20, 2021, this lawsuit has been widely reported by the
mainstream news media in both U.S. and overseas, such as:
    https://www.tmz.com/2021/05/20/donald-trump-sued-china-virus-kung-flu-wuhan-chinese-ame
       rican-civil-rights-coalition/
    https://thehill.com/regulation/court-battles/554708-trump-sued-by-civil-rights-group-for-calling
       -covid-19-china-virus
    https://www.huffpost.com/entry/donald-trump-federal-lawsuit-asian-american-slurs-attacks_n_
       60a84e7de4b0313547971856
    https://www.axios.com/civil-rights-lawsuit-trump-china-virus-covid-ba2ba751-d614-44e6-9f7c
       -4dce29b7f1aa.html

         In fact, Mr. Jason Miller, senior adviser for Trump, told The Hill in a statement, "This is an
insane and idiotic lawsuit that is specious at best, and it will be dismissed if it ever sees a courtroom."
Hence, it can be reasonably concluded that at the minimum the Defendant’s inner circle has been aware
of this lawsuit. We note further that since the reporting of the lawsuit the defendant has not repeated the
same defamatory comments as documented in the Plaintiff’s complaint.

       Given the circumstances where plaintiff has tried with due diligence to effect service of process
on defendant Trump, to no avail, we respectfully ask that Your Honor order
   1. substitute service by local publication in Palm Beach, Florida, where Mr. Trump has ostensibly
       proclaimed himself to be a resident, and the time of service be extended up to September 27,
       2021;
   2. once substitute service by publication in Palm Beach is effected, the defendant must serve his
       answer on the plaintiff or otherwise respond pursuant to Rule 12 of the Federal Rules of Civil
       Procedure.

       With thanks for Your Honor’s due consideration in this matter, I remain,

                                                              Sincerely yours,
                                                              /s/ Yuxi Liu
                                                              Yu-Xi (Glen) Liu, Esq. (yl3022)
                                                              Attorney for Plaintiff
                                                              Pro Bono
